Exhibit 10.8

EXECUTION VERSION

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT, dated as of December 13, 2017 (this “Agreement”),
is by and between Cantor Fitzgerald, L.P., a Delaware limited partnership
(“Cantor”), and Newmark Group, Inc., a Delaware corporation (“Newmark”).

WHEREAS, Cantor holds (a) shares of common stock of BGC Partners, Inc., a
Delaware corporation (“BGC Partners”) and (b) partnership interests in BGC
Holdings, L.P., a Delaware limited partnership (“BGC Holdings”),

WHEREAS, BGC Partners, BGC Holdings, BGC Partners, L.P., a Delaware limited
partnership (“BGC U.S. Opco,” and, together with BGC Holdings and BGC Partners,
the “BGC Entities”), Newmark, Newmark Holdings, L.P., a Delaware limited
partnership (“Newmark Holdings”), Newmark Partners, L.P., a Delaware limited
partnership (“Newmark Opco,” and, together with Newmark and Newmark Holdings,
the “Newmark Entities”) and, for the limited purposes set forth therein, Cantor
and BGC Global Holdings, L.P., a Cayman Islands exempted limited partnership,
entered into that certain Separation and Distribution Agreement, dated as of
December 13, 2017 (the “Separation Agreement”), pursuant to which, among other
things, the BGC Entities have agreed to separate the Transferred Business (as
defined in the Separation Agreement, the “Newmark Business”) from the remainder
of the businesses of the BGC Entities (the “Separation”);

WHEREAS, pursuant to the Separation Agreement and as part of the Separation,
(a) BGC U.S. Opco shall effect the Opco Partnership Division (as defined
herein), (b) BGC Holdings shall effect the Holdings Partnership Division (as
defined herein) and (c) BGC Partners shall contribute, assign and otherwise
transfer the assets and the liabilities of the Newmark Business, including the
limited partnership interests in Newmark Opco received in the Opco Partnership
Division and interests in certain Subsidiaries of BGC Partners that hold assets
of the Newmark Business (including interests in Newmark GP, LLC, a Delaware
limited liability company and the general partner of Newmark Holdings received
in the Holdings Partnership Division) to Newmark in exchange for shares of
Class A common stock, par value $0.01 per share, of Newmark (“Newmark Class A
Common Stock,”) and Class B common stock, par value $0.01 per share, of Newmark
(“Newmark Class B Common Stock,” and, together with the Newmark Class A Common
Stock, “Newmark Common Stock”) (the “Contribution”);

WHEREAS, (a) after the Contribution, Newmark shall offer and sell a number of
shares of Newmark Class A Common Stock (the “IPO”) and (b) after the IPO, BGC
Partners currently intends to effect the distribution of the shares of Newmark
Common Stock then held by BGC Partners to the shareholders of BGC Partners (the
“Distribution”);

WHEREAS, in connection with the Separation and pursuant to the Holdings
Partnership Division, Cantor and other holders of exchangeable limited
partnership interests in BGC Holdings (including Cantor) will receive, with
respect to such exchangeable limited partnership interests, exchangeable limited
partnership interests in Newmark Holdings, and following the Holdings
Partnership Division, Newmark Holdings may issue other exchangeable limited
partnership interests in Newmark Holdings or other limited partnership interests
in Newmark Holdings may be designated as exchangeable limited partnership
interests (any Newmark

 

-1-



--------------------------------------------------------------------------------

Interests (as defined herein) that are exchangeable pursuant to Section 8.01 of
the Newmark Holdings Limited Partnership Agreement (as defined herein) or
pursuant to Section 8.01 of the BGC Holdings Limited Partnership Agreement (as
defined herein), as applicable, the “Exchangeable Interests”);

WHEREAS, Exchangeable Interests shall be exchangeable with Newmark for Newmark
Class B Common Stock or Newmark Class A Common Stock, as applicable (on the
terms and subject to the conditions set forth in the Newmark Holdings Limited
Partnership Agreement and the Newmark Separation Agreement and subject to
adjustment as set forth in the Newmark Holdings Limited Partnership Agreement
(as defined herein)) (such an exchange, a “Regular Exchange”);

WHEREAS, (a) during the period beginning after the IPO and ending at the time of
the Distribution (the “Interim Period”), Exchangeable Interests shall be
exchangeable, together with exchangeable limited partnership interests in BGC
Holdings, with BGC Partners for Class B common stock, par value $0.01 per share,
of BGC Partners or Class A common stock, par value of $0.01 per share, of BGC
Partners, as applicable (on the terms and subject to the conditions set forth in
the BGC Holdings Limited Partnership Agreement) (such an exchange, an “Interim
BGC Partners Exchange”), (b) following any Interim BGC Partners Exchange,
Newmark Holdings shall redeem the Exchangeable Interests acquired by BGC
Partners pursuant to such Interim BGC Partners Exchange from BGC Partners in
exchange for limited partnership interests in Newmark Opco (a “Redemption
Interest”) and (c) BGC Partners shall contribute any such Redemption Interest to
Newmark as part of the Contribution (the “Interim Interest Contribution”);

WHEREAS, Regular Exchanges shall be effected pursuant to Section 8.01 of the
Newmark Holdings Limited Partnership Agreement and Interim BGC Partners
Exchanges shall be effected pursuant to Section 8.01 of the BGC Holdings Limited
Partnership Agreement, in each case, via the transfer by an Exchangeable Holder
(as defined herein) of Exchangeable Interests to Newmark, or, pursuant to an
Interim BGC Partners Exchange, to BGC Partners, in transactions that may result
in the recognition of gain or loss for Federal Income Tax (as defined herein)
purposes by such Exchangeable Holder (each, a “Taxable Exchange”), as described
herein;

WHEREAS, each of Newmark Holdings and Newmark Opco intends to have in effect an
election under Section 754 of the Internal Revenue Code of 1986, as amended (the
“Code”), for each Taxable Year (as defined herein) in which any Taxable Exchange
occurs, which election may result in an adjustment to Newmark’s share (or, in
the case of an Interim BGC Partners Exchange, BGC Partners’ share) of the tax
basis of the tangible and intangible assets owned by Newmark Opco as of the date
of any such Taxable Exchange;

WHEREAS, the income, gain, loss, expense and other Tax (as defined herein) items
of Newmark may be affected by the Basis Adjustment (as defined herein) and the
Imputed Interest (as defined herein) and, in the case of a Basis Adjustment
resulting from an Interim BGC Partners Exchange, the Interim Interest
Contribution; and

 

-2-



--------------------------------------------------------------------------------

WHEREAS, to preserve the arrangements contemplated by that certain Tax
Receivable Agreement, dated as of March 31, 2008, by and among Cantor and BGC
Partners, LLC, in connection with the 2017 Separation, the parties to this
Agreement desire to make certain arrangements with respect to the effect of the
Basis Adjustment and Imputed Interest on the actual liability for Covered Taxes
(as defined herein) of Newmark.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Accounting Firm” means, as of any time, the accounting firm that prepares the
audited financial statements of Newmark.

“Agreed Rate” means LIBOR plus 200 basis points.

“Agreement” is defined in the preamble.

“Audit Committee” means the audit committee of Newmark.

“Basis Adjustment” means the increase or decrease to the tax basis of any
Newmark Opco’s tangible or intangible assets with respect to Newmark under
Sections 743(b) and 754 of the Code and the comparable sections of U.S. state
and local income and franchise Tax law as a result of any Taxable Exchange
(regardless of whether such increase or decrease to the tax basis with respect
to Newmark arises as a direct result of such Taxable Exchange or as a result of
Newmark succeeding to any such increase or decrease in tax basis with respect to
BGC Partners arising upon an Interim BGC Partners Exchange as a result of the
related Interim Interest Contribution). To the extent permitted by law, any
amount paid pursuant to this Agreement shall be taken into account in computing
such Basis Adjustments. For the avoidance of doubt, payments under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.

“BGC Entities” is defined in the recitals.

“BGC Holdings” is defined in the recitals.

“BGC Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC Holdings, as amended from time to time.

“BGC Partners” is defined in the recitals.

 

-3-



--------------------------------------------------------------------------------

“BGC Partners Group” means BGC Partners and its Subsidiaries (other than Newmark
and its Subsidiaries).

“BGC Partners TRA” means the Amended and Restated Tax Receivable Agreement,
dated as of December 13, 2017, by and between Cantor and BGC Partners, as may be
amended following such date.

“BGC Partners TRA Basis Adjustment” has the meaning ascribed to the term “Basis
Adjustment” in the BGC Partners TRA, but only to the extent such adjustment
relates to any tangible or intangible asset owned by Newmark OpCo.

“BGC U.S. Opco” is defined in the recitals.

“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York.

“Cantor” is defined in the preamble.

“Change Notice” is defined in Section 4.01 of this Agreement.

“Code” is defined in the recitals.

“Contribution” is defined in the recitals.

“Covered Taxable Year” means any Taxable Year of Newmark ending after the IPO
Closing Date (as defined in the Separation Agreement) and on or before the end
of the first Taxable Year ending after all Exchangeable Interests have been
transferred to Newmark and in which all related Tax benefits have either been
utilized or have expired.

“Covered Tax Benefits” for any Covered Taxable Year means 85% of the Realized
Tax Benefits (as defined herein).

“Covered Tax Detriments” for any Covered Taxable Year means 85% of the Realized
Tax Detriment (as defined herein).

“Covered Taxes” means Federal Income Taxes and U.S. state and local income and
franchise Taxes.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state or local income or franchise Tax law,
as applicable; provided, however, that such term shall be deemed to include any
settlement as to which Cantor has consented pursuant to Section 7.01.

“Distribution” is defined in the recitals.

“Early Termination Notice” is defined in Section 5.02 of this Agreement.

“Early Termination Payment” is defined in Section 5.01 of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Escrow” is defined in Section 3.01(a) of this Agreement.

“Escrow Agent” is defined in Section 3.01(a) of this Agreement.

“Exchange” is defined in the recitals.

“Exchangeable Holder” means (a) Cantor, (b) any Exchangeable Limited Partner,
(c) any other Person whose Newmark Interests are exchangeable as of immediately
following the Holdings Partnership Division and (d) any other Person whose
Newmark Interests become exchangeable pursuant to Section 8.01 of the Newmark
Holdings Limited Partnership Agreement.

“Exchangeable Interests” is defined in the recitals.

“Exchangeable Limited Partner” has the meaning ascribed to such term in the
Newmark Holdings Limited Partnership Agreement.

“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of U.S. Federal income tax law (including, without limitation,
the taxes imposed by Sections 11, 55, 59A, 881, 882, 884 and 1201(a) of the
Code), and any interest, additions to tax or penalties applicable or related to
such tax.

“Governmental Entity” means any federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.

“Holdings Partnership Division” has the meaning ascribed to such term in the
Separation Agreement.

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of Newmark using the same methods, elections,
conventions and similar practices used on Newmark’s actual Tax Returns but
without regard to any depreciation or amortization deductions attributable to
any Basis Adjustment (and without regard to amounts that effectively reduce
depreciation or amortization deductions or create ordinary income by reason of a
negative adjustment under Section 743) or Imputed Interest that were taken into
account in computing the actual liability for Covered Taxes of Newmark for such
Covered Taxable Year.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code (or any successor U.S. Federal income tax
statute) and the similar section of the applicable U.S. state or local income or
franchise Tax law with respect to Newmark’s payment obligations under this
Agreement.

“Interim BGC Partners Exchange” is defined in the recitals.

“Interim Interest Contribution” is defined in the recitals.

“Interim Period” is defined in the recitals.

 

-5-



--------------------------------------------------------------------------------

“IPO” is defined in the recitals.

“IRS” means the U.S. Internal Revenue Service.

“Joint Return” means any Tax Return of BGC Partners or of Newmark that is not a
Separate Return.

“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month, on the data source most customarily
relied upon for London interbank offered rates for U.S. dollar deposits for such
month (or portion thereof).

“Newmark” is defined in the preamble.

“Newmark Business” is defined in the recitals.

“Newmark Class A Common Stock” is defined in the recitals.

“Newmark Class B Common Stock” is defined in the recitals.

“Newmark Common Stock” is defined in the recitals.

“Newmark Entities” is defined in the recitals.

“Newmark Group” means Newmark and its Subsidiaries.

“Newmark Holdings” is defined in the recitals.

“Newmark Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of Newmark Holdings, as amended from time to
time.

“Newmark Interest” has the meaning ascribed to the term “Interest” in the
Newmark Holdings Limited Partnership Agreement.

“Newmark Opco” is defined in the recitals.

“Newmark Payment” is defined in Section 6.01 of this Agreement.

“Newmark Separate Return” means any Separate Return of Newmark.

“Opco Partnership Division” has the meaning ascribed to such term in the
Separation Agreement.

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or Governmental Entity.

“Proceeding” is defined in Section 8.08 of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Proposed Early Termination Payment” is defined in Section 5.02 of this
Agreement.

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any of
the Hypothetical Tax Liability for such Covered Taxable Year over the actual
liability for Covered Taxes of Newmark for such Covered Taxable Year. To the
extent permitted by law, any amount paid pursuant to this Agreement shall be
taken into account in computing the Realized Tax Benefit.

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual liability for Covered Taxes of Newmark for such Covered Taxable
Year over the Hypothetical Tax Liability for such Covered Taxable Year.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 8.09 of this Agreement.

“Redemption Interest” is defined in the recitals.

“Regular Exchange” is defined in the recitals.

“Revised Schedule” is defined in Section 2.01(b).

“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice (or such other date
mutually agreed to by the parties).

“Senior Obligations” is defined in Section 6.01 of this Agreement.

“Separate Return” means (a) in the case of any Tax Return of Newmark (including
any consolidated, combined, unitary or similar Tax Return), any such Tax Return
that does not include BGC Partners or any other member of the BGC Partners Group
and (b) in the case of any Tax Return of BGC Partners (including any
consolidated, combined, unitary or similar Tax Return), any such Tax Return that
does not include Newmark or any other member of the Newmark Group.

“Separation” is defined in the recitals.

“Separation Agreement” is defined in the recitals.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Tax” or “Taxes” means all forms of taxation or duties imposed, or required to
be collected or withheld, including, without limitation, charges, together with
any related interest, penalties or other additional amounts.

“Taxable Exchange” is defined in the recitals.

 

-7-



--------------------------------------------------------------------------------

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of U.S. state or local income or franchise Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of December 13, 2017, by and among the BGC Entities and the Newmark Entities.

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

“Tax Schedule” is defined in Section 2.01(a) of this Agreement.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant taxable period.

ARTICLE II

Determination of Realized Tax Benefit or Realized Tax Detriment

SECTION 2.01. (a) Tax Schedule. At least 45 days prior to the due date
(including extensions) for the U.S. federal income Tax Return of Newmark for a
Covered Taxable Year (or, if applicable, the U.S. federal income Tax Return of
BGC Partners if Newmark is included in such Tax Return for a Covered Taxable
Year and Newmark does not file a U.S. federal income Tax Return that is a
Newmark Separate Return for such Taxable Year), Newmark shall provide to Cantor
a schedule (the “Tax Schedule”) showing the computation of the Covered Tax
Benefit (if any), the Covered Tax Detriment (if any) and the Tax Benefit Payment
(determined in accordance with Section 3.01(b)) (if any) for such Covered
Taxable Year, together with work papers providing reasonable detail regarding
the computation of such items. Newmark shall allow Cantor reasonable access to
the appropriate representatives at Newmark and its Subsidiaries and the
Accounting Firm in connection with its review of the Tax Schedule and
workpapers. Subject to the other provisions of this Agreement, the items
reflected on a Tax Schedule shall become final 30 calendar days after delivery
of such Tax Schedule to Cantor unless Cantor, during such 30-calendar day
period, provides Newmark with written notice of a material objection thereto
made in good faith. If the parties, negotiating in good faith, are unable to
successfully resolve the issues raised in such notice within 15 calendar days,
Newmark and Cantor shall employ the Reconciliation Procedures.

 

-8-



--------------------------------------------------------------------------------

(b) Revised Schedule. Notwithstanding that the Covered Tax Benefit (if any), the
Covered Tax Detriment (if any) and the Tax Benefit Payment (if any) for a
Covered Taxable Year may have become final under Section 2.01(a), such items
shall be revised to the extent necessary to reflect (i) a Determination,
(ii) inaccuracies in the original computation as a result of factual information
that was not previously taken into account, (iii) a change attributable to a
carryback or carryforward of a loss or other tax item, (iv) a change
attributable to an amended Tax Return filed for such Covered Taxable Year
(provided, however, that such a change attributable to an audit of a Tax Return
by an applicable Taxing Authority relating to the deductibility of depreciation
or amortization deductions attributable to any Basis Adjustment shall not be
taken into account under this Section 2.01(b) unless and until there has been a
Determination with respect to such change) or (v) to comply with the expert’s
determination under the Reconciliation Procedures. The parties shall cooperate
in connection with any proposed revision to the Covered Tax Benefit (if any),
the Covered Tax Detriment (if any) and the Tax Benefit Payment (if any) for a
Covered Taxable Year. The party proposing a change to such an item shall provide
the other party a schedule (a “Revised Schedule”) showing the computation and
explanation of such revision, together with work papers providing reasonable
detail regarding the computation of such items. Subject to the other provisions
of this Agreement, such revised Covered Tax Benefit (if any), revised Covered
Tax Detriment (if any) and/or revised Tax Benefit Payment (if any) shall become
final 30 calendar days after delivery of such Revised Schedule unless the other
party, during such 30-calendar day period, provides written notice of a material
objection thereto made in good faith. If the parties, negotiating in good faith,
are unable to successfully resolve the issues raised in such notice within 15
calendar days, Newmark and Cantor shall employ the Reconciliation Procedures.

(c) Applicable Principles. It is the intention of the parties for Newmark to pay
Cantor (subject to the escrow) 85% of the additional Covered Taxes that Newmark
would have been required to pay on Tax Returns that have actually been filed but
for any depreciation or amortization deductions attributable to any Basis
Adjustment (and any Imputed Interest) and this Agreement shall be interpreted in
accordance with such intention. Such amount shall be determined using a “with
and without” methodology. Carryovers or carrybacks of any tax item shall be
considered to be subject to the rules of the Code (or any successor U.S. Federal
income tax statute) and the Treasury Regulations or the appropriate provisions
of U.S. state and local income and franchise Tax law, as applicable, governing
the use, limitation and expiration of carryovers or carrybacks of the relevant
type. If a carryover or carryback of any Tax item includes a portion that is
attributable to the Basis Adjustment and another portion that is not, such
portions shall be considered to be used in the order determined using such “with
and without” methodology.

(d) Relevant Taxes and Tax Returns. Notwithstanding anything herein to the
contrary, (x) the computation of Realized Tax Benefits and Realized Tax
Detriments for any Covered Taxable Year shall be performed by taking into
account only Covered Taxes (and the related Hypothetical Tax Liability) reported
or required to be reported on a Newmark Separate Return for such Covered Taxable
Year, and (y) any Taxes affected by a Basis Adjustment (and the related
Hypothetical Tax Liability) to the extent reported on a Joint Return for a
Covered Taxable Year shall not be taken into account for purposes of this
Agreement (it being understood that the effect of a Basis Adjustment on any
Taxes reported on a Joint Return and any liability to Cantor for Tax benefits
realized in respect thereof shall be governed by the BGC Partners TRA).

 

-9-



--------------------------------------------------------------------------------

ARTICLE III

Tax Benefit Payments

SECTION 3.01. Payments. (a)Within 3 Business Days of the Tax Schedule for any
Covered Taxable Year becoming final under Section 2.01(a), Newmark shall pay
(i) to Cantor an amount equal to 80% of the Tax Benefit Payment (determined in
accordance with Section 3.01(b)) and (ii) to a national bank mutually agreeable
to Newmark and Cantor as escrow agent (the “Escrow Agent”), an amount equal to
20% of such Tax Benefit Payment. The Escrow Agent shall hold each Tax Benefit
Payment it receives in escrow (the “Escrow”) pursuant to a mutually agreeable
escrow agreement between Newmark and Cantor until the expiration of the
applicable statute of limitations attributable to the Covered Taxable Year to
which such Tax Benefit Payment relates. Each Tax Benefit Payment shall be made
by wire transfer of immediately available funds to the bank accounts of Cantor
and the Escrow Agent previously designated by such parties to Newmark.

(b) A “Tax Benefit Payment” shall equal, with respect to any Covered Taxable
Year, the amount of Covered Tax Benefits, if any, for a Covered Taxable Year;

increased by:

(i) the interest calculated at the Agreed Rate from the due date (without
extensions) for filing the Tax Return with respect to Covered Taxes for such
Covered Taxable Year; and

(ii) any increase in the Covered Tax Benefit or reduction in the Covered Tax
Detriment that has become final under Section 2.01(b);

and decreased, but without duplication of amount reimbursed pursuant to
Section 3.02, by:

(iii) any Covered Tax Detriment for a previous Covered Taxable Year; and

(iv) any decrease in the Covered Tax Benefit or increase in the Covered Tax
Detriment that has become final under Section 2.01(b);

provided, however, that (A) the amounts described in Section 3.01(b)(ii),
(iii) and (iv) shall not be taken into account in determining a Tax Benefit
Payment attributable to any Covered Taxable Year to the extent of such amounts
were taken into account in determining any Tax Benefit Payment in a preceding
Covered Taxable Year and (B) the amounts described in Section 3.01(b)(iii) and
(iv) shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent such amounts actually
reduced (but not below zero) the Tax Benefit Payment actually made by Newmark
for a previously Covered Taxable Year.

 

-10-



--------------------------------------------------------------------------------

SECTION 3.02. Reimbursement and Indemnification. (a)To the extent that there is
a Determination that a deduction for depreciation or amortization attributable
to a Basis Adjustment taken into account in computing a Tax Benefit Payment or
Imputed Interest taken into account in computing a Tax Benefit Payment is not
available, Cantor shall promptly (i) reimburse Newmark for any prior payment
made to Cantor in respect of such deductions for depreciation, amortization or
Imputed Interest and (ii) without duplication, indemnify Newmark and hold it
harmless with respect to any interest or penalties and any other losses in
respect of the disallowance of such deductions (together with reasonable
attorneys’ and accountants’ fees incurred in connection with any related Tax
contest, but the indemnity for such reasonable attorneys’ and accountants’ fees
shall only apply to the extent Cantor is permitted to control such contest). For
the avoidance of doubt, the parties agree and acknowledge that Cantor shall not
have any payment or reimbursement obligation to Newmark in respect of any
Covered Tax Detriment, except as contemplated by this Section 3.02 and except
for the reduction (but not below zero) of amounts that would otherwise be due
Cantor pursuant to Section 3.01(b). For the further avoidance of doubt and by
way of example, if $20 of depreciation is claimed in Year 1 resulting in a $10
Covered Tax Benefit and Tax Benefit Payment in the same amount to Cantor in Year
2, and the Year 1 depreciation is later disallowed by the IRS, the amount of the
payment from Cantor to Newmark under this Section 3.02(a) shall include an
amount equal to the $10 Tax Benefit Payment paid with respect to such disallowed
depreciation plus the amount of interest and penalties, if any, paid by Newmark
with respect to such disallowed depreciation plus any tax savings taken into
account in computing the Tax Benefit Payment for other Covered Taxable Years
that will be disallowed as a result of such payment (e.g., Imputed Interest)
plus any Tax imposed on Newmark as a result of such payment.

(b) Any reimbursement or indemnification payments by Cantor pursuant to this
Section 3.02 shall be satisfied first from the amounts in Escrow (to the extent
funded in respect of the Covered Tax Benefit(s) to which such reimbursement or
indemnification payments relate).

SECTION 3.03. No Duplicative Payments. No duplicative payment of any amount
(including interest) will be required under this Agreement.

ARTICLE IV

Change Notices

SECTION 4.01. Change Notices. If Newmark, Newmark Holdings, Newmark Opco or any
of their respective Subsidiaries receives a 30-day letter, a final audit report,
a statutory notice of deficiency or similar written notice from any Taxing
Authority with respect to the Tax treatment of any Taxable Exchange (a “Change
Notice”), which, if sustained, would result in (i) a reduction in the amount of
Realized Tax Benefit with respect to a Covered Taxable Year preceding the
Taxable Year in which the Change Notice is received or (ii) a reduction in the
amount of Tax Benefit Payments Newmark will be required to pay to Cantor with
respect to Covered Taxable Years after and including the Taxable Year in which
the Change Notice is received, and which, if determined adversely to the
recipient of the Change Notice or after the lapse of time would be grounds for
indemnification or reimbursement by Cantor under Section 3.02(a), prompt written
notice shall be given to Cantor, provided, however, that failure to give such
notification shall not affect the indemnification provided under this Agreement
except to the extent the indemnifying party shall have been actually prejudiced
as a result of such failure.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

Termination

SECTION 5.01. Early Termination of Agreement. Newmark may terminate this
Agreement with the approval by a majority of the independent directors of
Newmark by paying to Cantor an agreed value of payments remaining to be made
under this Agreement (the “Early Termination Payment”) as of the date of the
Early Termination Notice (as defined herein). Upon payment of the Early
Termination Payment by Newmark, Newmark shall have no further payment
obligations under this Agreement, other than for any (a) Tax Benefit Payment
agreed to by Newmark and Cantor as due and payable but unpaid as of the Early
Termination Notice and (b) any Tax Benefit Payment due for the Covered Taxable
Year ending with or including the date of the Early Termination Notice (except
to the extent that the amount described in clause (a) or (b) is included in the
Early Termination Payment).

SECTION 5.02. Early Termination Notice. If Newmark chooses to request early
termination under Section 5.01 above, Newmark shall deliver to Cantor a notice
(the “Early Termination Notice”) specifying Newmark’s intention to request early
termination and showing in reasonable detail its calculation of the Early
Termination Payment (the “Proposed Early Termination Payment”). At the time
Newmark delivers the Early Termination Notice to Cantor, Newmark shall
(a) deliver to Cantor schedules and work papers providing reasonable detail
regarding the calculation of the Proposed Early Termination Payment and a letter
from a nationally recognized accounting firm supporting such calculation and
(b) allow Cantor reasonable access to the appropriate representatives at Newmark
and its Subsidiaries and such accounting firm (and the Accounting Firm) in
connection with its review of such calculation. Within 30 days after receiving
such calculation, Cantor shall notify Newmark whether it agrees to or objects to
the Proposed Early Termination Payment. The Proposed Early Termination Payment
shall only become final and binding on the parties if Cantor agrees in writing
to the value of the Proposed Early Termination Payment within such 30 day period
(or such shorter period as may be mutually agreed in writing by the parties). If
Cantor and Newmark cannot agree upon the value of the Early Termination Payment,
this Agreement will remain in full force and effect. For the avoidance of doubt,
Newmark shall have no obligation to request early termination under
Section 5.01.

SECTION 5.03. Payment upon Early Termination. Within 3 calendar days of an
agreement between Cantor and Newmark as to the value of the Early Termination
Payment, Newmark shall pay to Cantor an amount equal to the Early Termination
Payment. Such payment shall be made by wire transfer of immediately available
funds to a bank account designated by Cantor.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

Subordination and Late Payments

SECTION 6.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by Newmark to Cantor under this Agreement (a “Newmark
Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any debt of
Newmark (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Newmark that are not Senior Obligations.

SECTION 6.02. Late Payments by Newmark. The amount of all or any portion of a
Newmark Payment not made to Cantor when due under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Agreed Rate
and commencing from the date on which such Newmark Payment was due and payable.

ARTICLE VII

No Disputes; Consistency; Cooperation

SECTION 7.01. Cantor Participation in Newmark Tax Matters. Except as otherwise
provided herein and the Tax Matters Agreement, Newmark shall have full
responsibility for, and sole discretion over, all Tax matters concerning
Newmark, Newmark Holdings, Newmark Opco and their respective Subsidiaries,
including, without limitation, the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, Newmark shall notify Cantor of, and keep Cantor
reasonably informed with respect to, and Cantor shall have the right to
participate in and monitor (but, for the avoidance of doubt, not to control) the
portion of any audit of Newmark, Newmark Holdings, Newmark Opco and their
respective Subsidiaries, as applicable, by a Taxing Authority the outcome of
which is reasonably expected to affect Cantor’s rights under this Agreement or
the BGC Partners TRA (if any). Newmark shall provide to Cantor reasonable
opportunity to provide information and other input to Newmark and its advisors
concerning the conduct of any such portion of such audits. None of Newmark,
Newmark Holdings, Newmark Opco or their respective Subsidiaries, as applicable,
shall settle or otherwise resolve any audit or other challenge by a Taxing
Authority relating to the Basis Adjustment or the BGC Partners TRA Basis
Adjustment (if any) without the consent of the Audit Committee and Cantor, which
consent Cantor shall not unreasonably withhold, condition or delay.

SECTION 7.02. Tax Positions. Newmark shall determine after consultation with
Cantor the extent to which it is permitted to claim any depreciation or
amortization deductions attributable to the Basis Adjustments, and the amount
and deductibility of any Imputed Interest, and such deduction shall be taken
into account in computing the Realized Tax Benefits so long as the Accounting
Firm agrees that it is at least more likely than not that such deduction is
available. For purposes of this Agreement, a tax position shall not be
considered permitted by law unless the Accounting Firm is at a “more likely than
not” or higher level of comfort with respect to such tax position.

 

-13-



--------------------------------------------------------------------------------

SECTION 7.03. Cooperation. Cantor shall (and shall cause its affiliates to)
(a) furnish to Newmark in a timely manner such information, documents and other
materials as Newmark may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make its employees available to
Newmark and its representatives to provide explanations of documents and
materials and such other information as Newmark or its representative may
reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter.

ARTICLE VIII

General Provisions

SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule A, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.

SECTION 8.02. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

SECTION 8.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 8.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without giving effect to
applicable principles of conflict of laws.

SECTION 8.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

-14-



--------------------------------------------------------------------------------

SECTION 8.06. Successors; Assignment; Amendments. Cantor may not assign this
Agreement to any person without the prior written consent of Newmark and the
Audit Committee, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, Cantor may pledge some or all of its rights,
interests or entitlements under this Agreement to any U.S. money center bank in
connection with a bona fide loan or other indebtedness; provided further,
however, that Cantor may assign its rights to a wholly-owned Subsidiary of
Cantor without the prior written consent of Newmark. Newmark may not assign any
of their rights, interests or entitlements under this Agreement without the
consent of Cantor, not to be unreasonably withheld or delayed; provided,
however, that Newmark may assign its rights to a wholly-owned subsidiary of
Newmark without the prior written consent of Cantor; provided, further, however,
that no such assignment shall relieve Cantor or Newmark of any of its
obligations hereunder. Subject to each of the two immediately preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors and assigns
including any acquirer of all or substantially all of the assets of Newmark. Any
amendment to this Agreement will be subject to approval by a majority of the
independent directors of Newmark.

SECTION 8.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

SECTION 8.08. Submission to Jurisdiction; Waivers. With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the States of New York and Delaware and
any court of the U.S. located in the Borough of Manhattan in New York City or
the State of Delaware; (b) waives any objection which such party may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceeding has been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceeding, that such
court does not have jurisdiction over such party; (c) consents to the service of
process at the address set forth for notices in Schedule A; provided, however,
that such manner of service of process shall not preclude the service of process
in any other manner permitted under applicable law; and (d) waives, to the
fullest extent permitted by applicable law, any and all rights to trial by jury
in connection with any Proceeding.

SECTION 8.09. Reconciliation. In the event that Newmark and Cantor are unable to
resolve a disagreement within the relevant period designated in this Agreement,
the matter shall be submitted for determination to a nationally recognized
expert in the particular area of disagreement employed by a nationally
recognized accounting firm or a law firm (other than the Accounting Firm), which
expert is mutually acceptable to all parties and the Audit Committee. If the
matter is not resolved before any payment that is the subject of a disagreement
is due or any Tax Return reflecting the subject of a disagreement is due, such
payment shall be made on the date prescribed by this Agreement in the amount
proposed by Newmark and such Tax Return shall be filed as prepared by Newmark,
subject to adjustment or amendment upon resolution. The determinations of the
expert pursuant to this Section 8.09 shall be binding on Newmark and its
Subsidiaries, Newmark Holdings, Newmark Opco and Cantor absent manifest error.

 

-15-



--------------------------------------------------------------------------------

SECTION 8.10. Withholding. Newmark and the Escrow Agent shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as Newmark and the Escrow Agent are required to deduct and withhold with
respect to the making of such payment under the Code, or any provision of state,
local or foreign tax law. To the extent that amounts are so withheld and paid
over to the appropriate Taxing Authority by Newmark or the Escrow Agent, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Cantor.

[Signature pages follow]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Newmark and Cantor have duly executed this Agreement as of
the date first written above.

 

NEWMARK GROUP, INC. By  

/s/ James R. Ficarro

  Name: James R. Ficarro   Title: Chief Operating Officer CF GROUP MANAGEMENT,
INC. By  

/s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman and Chief Executive Officer CANTOR
FITZGERALD, L.P. By:       CF Group Management, Inc.       its Managing General
Partner By  

/s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman and Chief Executive Officer

[Signature Page to the Tax Receivable Agreement, dated as of December 13, 2017,
by and between Newmark Group, Inc. and Cantor Fitzgerald, L.P.]



--------------------------------------------------------------------------------

Schedule A

Pursuant to Section 8.01 of this Agreement, all notices under this Agreement
shall be delivered as set forth below:

if to Newmark:

Newmark Group, Inc.

125 Park Avenue New York,

New York 10017 Attention:

General Counsel Fax No.: (212) 610-2200

if to Cantor:

Cantor Fitzgerald, L.P.

110 East 59th Street

New York, New York 10022

Attention: General Counsel

Fax No.: (212) 829-4708

with a copy to: Wachtell,

Lipton, Rosen & Katz

51 West 52nd Street New York,

New York 10019

Telecopy: (212) 403-1306

Attention: Joshua M. Holmes, Esq.

Tijana J. Dvornic, Esq.